Exhibit (10)(bt) TO: Vice President/General Manager FROM: Raymond J. De Hont SUBJECT: FYE 2011 Incentive Plan Incentive Level: Participants will be eligible for competitive target bonuses as a percentage of salary as shown below: Vice President/General Manager 25% Bonuses will be considered and calculated based upon the attainment of (1) a financial factor, (2) certain personal objectives and (3) corporate goal. 1) Financial Factor: Under the FYE 2011 Incentive Plan, the participant becomes eligible for 60% of the potential bonus amount (at 100% performance) upon the attainment of the “financial factor”, defined as Profit Before Taxes (PBT), which equals $ . The financial factor multiplier earned based upon PBT is listed below: PBT Financial Factor Multiplier less than 90% 0.00% 90% 30.00% 95% 45.50% 100% 60.00% 105% 66.00% 110% 72.00% 115% 78.00% 120% 84.00% 125% or greater 90.00% FYE 2011 Incentive Plan When determining PBT the following items must be considered: 1)
